     Case 2:19-cv-10202-DDP-E Document 13 Filed 02/12/20 Page 1 of 1 Page ID #:274




                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA
                                    CIVIL MINUTES -- GENERAL

Case No.      CV 19-10202 DDP (Ex)                                            Dated: February 12, 2020

Title:    NOMADIX, INC. -v- SIA MIKROTIKLS, ET AL.
==========================================================================
PRESENT: HONORABLE DEAN D. PREGERSON, JUDGE

              Patricia Gomez                                            None Present
              Courtroom Deputy                                          Court Reporter

ATTORNEYS PRESENT FOR PLAINTIFFS:                     ATTORNEYS PRESENT FOR DEFENDANTS:

None                                                   None

PROCEEDINGS:                 MINUTE ORDER (IN CHAMBERS)

         This action has been assigned to the calendar of Judge Dean D. Pregerson. Counsel are
encouraged to review the Central District’s website for additional information. The address is
“http://www.cacd.uscourts.gov”. It is not necessary to clear a motion date with the Court Clerk prior
to filing the motion. The Court hears motions only on Mondays at 10:00 a.m.


       Concerning Mandatory Chambers Copies, the Court requires delivery to the Customer Service
Window located on the 4th Floor (blue back optional) only the following filed documents, no later than
the next business day after filing:
       (1)    Courtesy copies of any e-filed initiating Complaints, Amended Complaints or Notices of
              Removal are to be delivered within 48 hours of said filing.
              [Exhibits and attachments must be separately tabbed].
       (2)    All noticed motions and related documents* (2 copies);
              [Exhibits and attachments must be separately tabbed].
       (3)    All ex parte applications and related documents* (2 copies);
              [Exhibits and attachments must be separately tabbed]; and
       (4)    All trial/pre-trial documents
       *[WHEN IN DOUBT deliver a chambers copy.]
       **Attention ECF Attorneys - Chambers Email Addresses are available under your Utilities menu.


MINUTES FORM 11                                                              Initials of Deputy Clerk: PG
CIVIL -- GEN
